Exhibit 10.2

AMENDMENT NO. 1

TO THE

2005 OPTION PLAN OF SAFETY PRODUCTS HOLDINGS, INC.

In accordance with the power reserved to it in Section 7.3 of the 2005 Option
Plan of Safety Products Holdings, Inc. (the “Plan”), the Board of Directors of
Safety Products Holdings, Inc. (the “Company”) hereby amends the Plan, effective
October 18, 2006, as follows:

Section 2.1 of the Plan is hereby amended in its entirety to read as follows:

“2.1         Shares Subject to Plan.       The shares of stock subject to
Options shall be shares of Common Stock.  Subject to Section 7.1, the aggregate
number of such shares which may be issued upon exercise of Options or otherwise
under the Plan shall not exceed the 207,000 shares reserved for issuance to
certain management stockholders pursuant to the Management Subscription
Agreement (as that term is defined in the Recitals to the Management
Stockholders Agreement) plus 1,436,631 shares which shall be reserved for
issuance upon exercise of Options granted to Employees and Consultants
performing the functions of an Employee.”

Section 7.2 of the Plan is hereby amended by adding the following to the
beginning of the section:

“Except as otherwise provided in an Option Agreement,”

To record the adoption of this Amendment No. 1 to the Plan, the Company has
caused its authorized officers to affix its corporate name and seal this 18th
day of October, 2006.

[CORPORATE SEAL]

SAFETY PRODUCTS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert A. Peterson

 


--------------------------------------------------------------------------------